IN THE SUPREME COURT OF THE STATE OF DELAWARE

                                       §
CHRISTOPHER J. COOKE, JR.              §
and CONSTANTINE KOUTOUFARIS, §                  No. 687, 2013
                                       §
     Plaintiffs Below-                 §
     Appellants,                       §        Court Below: Superior Court
                                       §        of the State of Delaware in and
     v.                                §        for Kent County
                                       §
GENE GRAY MURPHY,                      §
                                       §        C.A. No. K11C-07-023
     Defendant Below-Appellee /        §
     Cross-Appellant / Cross-Appellee, §
                                       §
     v.                                §
                                       §
STATE FARM MUTUAL                      §
AUTOMOBILE INSURANCE                   §
COMPANY,                               §
                                       §
     Defendant Below-Cross             §
     Appellee / Cross Appellant.       §

                             Submitted: May 22, 2014
                              Decided: July 30, 2014

      Before STRINE, Chief Justice, BERGER, and RIDGELY, Justices.

                                     ORDER
      (1)    Plaintiffs-Below/Appellants/Cross-Appellees Christopher Cooke and

Constantine Koutoufaris (referred to collectively as “Appellants”) appeal from a

denial of a Motion for New Trial and a partial grant of a Motion for Costs following a

jury trial in the Superior Court in this personal injury action arising from a motor

vehicle accident. The jury found in favor of Appellants but awarded zero dollars in
damages against Defendant-Below/Appellee/Cross-Appellant Gene Gray Murphy

(“Murphy”). Appellants raise two claims on appeal. They first contend that the trial

court erred when it denied Appellants’ motion for a new trial because it was improper

as a matter of law for the jury to conclude that Murphy proximately caused the

accident and Koutoufaris’ injuries but award zero dollars in damages. Appellants

also claim that the trial court erred in awarding costs to Murphy because Murphy was

not the prevailing party.

      (2) Murphy and Defendant-Below/Cross-Appellee/Cross-Appellant State Farm

Mutual Automobile Insurance Company (“State Farm”), who was dismissed from the

case at trial, each raise one cross-appeal.     Murphy argues that the trial court

committed reversible error in granting State Farm’s renewed motion for judgment as

a matter of law. In its cross-appeal, State Farm contends that the trial court erred

when it denied State’s Farm’s initial motion for a directed verdict at the close of

Appellant’s case. Both Murphy and State Farm concede that we need only address

their respective cross-appeals in the event that we order a new trial. We find no merit

to Appellants’ appeal and affirm. As a result, we need not reach Murphy’s and State

Farm’s cross-appeals.

      (3) In 2010, Appellants were traveling in a minivan owned by Koutoufaris on

Route 13 in Dover. Cooke was driving, and Koutoufaris rode in the passenger seat.

While stopped at a red light, Appellants were struck from behind by a red pickup.

Cooke signaled to the driver of the red truck to pull over to an adjacent lot, but the

                                          2
other driver drove away and left the scene. A third driver who saw the accident

pulled into the lot with Cooke and provided Appellants with the license plate of the

red truck. The third driver told Appellants that the red truck had a vanity plate

spelling “MURPHY.”

      (4) Officers later arrived at the scene. One of the officers obtained the red

truck’s vehicle registration information. The officer also retrieved a driver’s license

photo of Murphy, whom Appellants identified as the driver. Thereafter, Appellants

drove themselves to Milford Memorial Hospital to obtain treatment.              Cooke

complained of pain in his neck and groin. Koutoufaris complained of neck, chest,

and leg pains.

      (5) In 2011, Appellants filed a suit in the Superior Court against Murphy,

alleging that he was negligent and proximately caused Appellants’ injuries. Murphy

denied that he was the hit-and-run driver. As a result, Appellants also named State

Farm as a second defendant in the event that the trial showed that another driver had

struck them. A two-day jury trial was held in August 2013. During the trial,

Appellants introduced Dr. Richard DuShuttle as a medical expert to testify as to the

nature and extent of Appellants’ injuries. At both the close of Appellants’ case and of

Murphy’s case, State Farm filed motions for judgment as a matter of law because

neither party had introduced evidence of another driver. The trial court denied State

Farm’s motion at the close of Appellants’ case but granted its renewed motion

following the close of Murphy’s case.

                                          3
       (6) After deliberations, the jury found that Murphy was negligent in causing

the accident. The Appellants did not fare as well with the jury over the issue of

whether they had suffered compensable harm as a result of Murphy’s negligence. As

to Cooke, the jury found no proximate cause between any injuries he claimed and

Murphy’s negligence. By contrast, as to Koutoufaris, the jury found that Murphy’s

negligence had proximately caused injury to him. But the jury awarded Koutoufaris

zero dollars in damages. In response to the jury’s verdict, Appellants filed a motion

for a new trial, and Murphy filed a motion for costs.                The trial court granted

Murphy’s motion for costs but denied the motion for a new trial. This appeal

followed.

       (7) Appellants claim that the trial court committed reversible error when it

denied their motion for a new trial. They also argue that the trial court erred in

awarding costs to Murphy. We review the denial of a motion for a new trial, as well

as the award of costs, for an abuse of discretion.1 Errors of law are reviewed de

novo.2 A jury’s verdict is given “enormous deference,” and, absent “exceptional

circumstances,” the amount of damages awarded by a jury is presumed to be correct.3

On a motion for a new trial, “[t]he Court will only set aside a verdict as insufficient if

it is clear that the verdict was the result of passion, prejudice, partiality, corruption, or
1
  Bell Atlantic-Delaware, Inc. v. Saporito, 875 A.2d 620, 625 (Del. 2005) (citing Roadway Express
v. Folk, 817 A.2d 772, 776 (Del. 2003)); Walker v. Campanelli, 860 A.2d 812, 2004 WL 2419104,
at *2 (Del. 2004) (citing Storey v. Camper, 401 A.2d 458, 465 (Del. 1979)).
2
   Sullivan v. Mayor of Town of Elsmere, 23 A.3d 128, 133 (Del. 2011) (citing Avallone v.
State/Dep’t of Health & Soc. Servs. (DHSS), 14 A.3d 566, 570 (Del. 2011)).
3
  Young v. Frase, 702 A.2d 1234, 1236 (Del. 1997).

                                               4
if it is clear that the jury disregarded the evidence or law.”4 “As long as there is a

sufficient evidentiary basis for the amount of the award, the jury’s verdict should not

be disturbed by a grant of . . . a new trial as to damages.”5

       (8) “[J]uries have significant discretion to determine the appropriate measure

of an award.”6 “The jury’s verdict is presumed to be correct and sustainable unless it

is so grossly disproportionate to the injuries suffered so as to shock the Court’s

conscience and sense of justice.”7             This only occurs where “the evidence

preponderates so heavily against the jury verdict that a reasonable juror could not

have reached the result.”8 Thus, wherever “there is any margin for a reasonable

difference of opinion in the matter, the Court should yield to the verdict of the jury.”9

       (9) Under Delaware law, “a jury may reject an expert’s medical opinion when

that opinion is substantially based on the subjective complaints of the patient.”10 In

Maier v. Santucci, however, we held that where the evidence presented at trial

“conclusively establishes the existence of an injury, however minimal, a jury award

of zero damages is against the weight of the evidence and it is an abuse of discretion




4
  Littleton v. Ironside, 2010 WL 8250830, at *1 (Del. Super. Ct. Oct. 6, 2010) (citing Young, 702
A.2d at 1237).
5
  Young, 702 A.2d at 1237.
6
  Streetie v. Progressive Classic Ins. Co., 35 A.3d 419, 2011 WL 6307823, at *1 (Del. 2011).
7
  Maier v. Santucci, 697 A.2d 747, 749 (Del. 1997) (citing Storey, 401 A.2d at 464 n.6).
8
  Amalfitano v. Baker, 794 A.2d 575, 577 (Del. 2001) (quoting Storey, 401 A.2d at 465).
9
  Storey, 401 A.2d at 464 n.6 (citing Lacey v. Beck, 161 A.2d 579, 581 (Del. Super. Ct. 1960)).
10
   Amalfitano, 794 A.2d at 578 (citing Breeding v. Contractors-One-Inc., 549 A.2d 1102, 1104
(Del. 1988)).

                                               5
to deny a new trial.”11 This is because an award of zero damages cannot stand where

the jury “totally ignore[d] facts which are uncontroverted and against which no

inference lies.”12 But where the facts supporting an injury are controverted or where

medical testimony of the injury is based on the plaintiff’s subjective complaints,

which are not confirmed by independent objective testing, a motion for a new trial on

the basis of a zero damages verdict will be denied.13

       (10) Appellants do not assert that the jury’s verdict was based on passion,

prejudice, partiality, or corruption.           Instead, they claim that they presented

uncontradicted medical testimony of injury resulting from the accident, and thus the

jury’s award of zero damages is improper as a matter of law. Appellants appear to

suggest that Dr. DuShuttle’s testimony must be accepted as fact because Murphy did

not produce his own medical expert. But Dr. DuShuttle’s testimony was contested.

During cross-examination, defense counsel explored Dr. DuShuttle’s lack of

knowledge about Cooke’s and Koutoufaris’ actual medical history. Dr. DuShuttle

relied on Appellants’ subjective claims that the injuries were caused by the accident

in question without objective verification.14 The record also reflects that Koutoufaris


11
   Maier, 697 A.2d at 748.
12
   Miller v. State Farm Mut. Auto. Ins. Co., 841 A.2d 308, 2004 WL 220329, at *2 (Del. 2004)
(quoting Amalfitano, 794 A.2d at 578).
13
   See Walker, 2004 WL 2419104, at *4 (holding that “trial judge correctly ruled that the jury could
freely disregard medical opinion based on Walker’s subjective complaints”); Dunn v. Riley, 864
A.2d 905, 907 (Del. 2004) (holding that plaintiff did not conclusively establish injuries were
causally related to the accident because causation was in conflict).
14
   Defense counsel asked Dr. DuShuttle about Cooke’s groin strain and where he found that the
injury was from an action or movement made by Cooke in the accident. Dr. DuShuttle explained,

                                                 6
waited two weeks after the accident to visit Dr. DuShuttle. Moreover, Koutoufaris

failed to attend many of his prescribed physical therapy treatments. All of this

provided a sufficient basis for the jury to reasonably question Dr. DuShuttle’s

testimony and to reject it. Thus, Appellants have not conclusively established the

existence of an injury. Accordingly, the jury award is not against the weight of the

evidence, and the trial court did not abuse its discretion when it denied Appellants a

new trial.

       (11) Appellants next argue that the trial court abused its discretion when it

awarded costs to Murphy because he was not the prevailing party. Delaware Superior

Court Civil Rule 54(d) provides that costs shall be allowed to the “prevailing party”

upon application to the court.15 We have previously held that the award of judgment,

which determines who is the prevailing party, is a purely legal question.16 Although

the determination of a prevailing party when the jury award is zero dollars has not

been directly addressed by this Court, the Superior Court has held that the

“[d]efendant is the prevailing party” where a plaintiff is awarded zero dollars.17 The

Superior Court has also held that where the judgment reflects an award of zero


“I didn’t. That was my assumption.” Appellant’s Op. Br. Appendix at A59. Plaintiffs’ counsel
also inquired about the bases of Dr. DuShuttle’s diagnosis of Koutoufaris. Dr. DuShuttle agreed
that his diagnosis was based only on Koutoufaris’s complaints and a physical examination. And Dr.
DuShuttle admitted that he did not have any idea what physically happened to Koutoufaris or how
he was physically injured. Nor was Dr. DuShuttle familiar with Koutoufaris’s medical history
during his treatment.
15
   Super. Ct. Civ. R. 54(d).
16
   See Graham v. Keene Corp., 616 A.2d 827, 828 (Del. 1992).
17
   Miller v. Williams, 2012 WL 3573336, at *2 (Del. Super. Ct. Aug. 21, 2012).

                                               7
dollars, “it necessarily follows that Plaintiff has obtained no judgment from

Defendant and Defendant is indeed the prevailing party for purposes of Rule 54(d).”18

We agree.

       (12)     Other states that have addressed this issue have reached the same

conclusion. In Intercontinental Group Partnership v. KB Home Lone Star, the Texas

Supreme Court held that “a plaintiff who receives no judgment for damages or other

relief has not prevailed.”19 Similarly, the Maine Supreme Court held that where a

plaintiff did not prove the value of her loss, she was not a prevailing party.20 Thus,

where the jury finds in favor of the plaintiff but awards zero dollars in damages, the

defendant is the prevailing party.

       (13) In this case, the jury’s award of zero dollars in damages to Appellants

means that Murphy was the prevailing party. As a result, Murphy was entitled to an

award of costs in the discretion of the trial court. Appellants have not set forth any

basis alleging that this discretion was abused. Accordingly, Appellants’ second claim

is without merit.
18
   Streetie v. Progressive Classic Ins. Co., 2011 WL 1259809, at *15 (Del. Super. Ct. Apr. 4, 2011)
(citing Graham, 616 A.2d at 828), aff’d, 35 A.3d 419 (Del. 2011).
19
   Intercontinental Grp. P’ship v. KB Home Lone Star L.P., 295 S.W.3d 650, 654 (Tex. 2009)
(citing Farrar v. Hobby, 506 U.S. 103, 113 (1992)).
20
   Garland v. Roy, 976 A.2d 940, 949 (Me. 2009); accord Tex. State Teachers Ass’n v. Garland
Indep. Sch. Dist., 489 U.S. 782, 792 (1989) (holding that “at a minimum, to be considered a
prevailing party . . . , the plaintiff must be able to point to a resolution of the dispute which changes
the legal relationship between itself and the defendant”); Tunison v. Cont’l Airlines Corp., Inc., 162
F.3d 1187, 1190 (D.C. Cir. 1998) (explaining that “an empty judgment . . . carries no real relief and
thus does not entitle the judgment winner to be treated as a prevailing party”); PH Grp. Ltd. V.
Birch, 985 F.2d 649, 652 (1st Cir. 1993) (holding that “outside of the civil rights context, an award
of zero damages, supported by a rational basis in the record, is generally considered a judgment for
defendant”).

                                                   8
      (14) Finally, this Court need not address the cross-appeals raised by Murphy

and State Farm.    As both parties concede, affirming the trial court’s denial of

Appellants’ motion for a new trial renders the cross-appeals moot. Because there is

no merit to Appellants’ claims, there is no reason to review the trial court’s initial

denial and later grant of State Farm’s motion for judgment as a matter of law.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                              BY THE COURT:

                                              /s/ Henry duPont Ridgely
                                              Justice




                                          9